Case: 4:17-cv-02498-AGF Doc. #: 104 Filed: 01/07/19 Page: 1 of 2 PageID #: 1121



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

  SARAH MOLINA, et al.                        )
                                              )
                Plaintiffs,                   )      Case No. 4:17-cv-2498-AGF
                                              )
  v.                                          )
                                              )
  CITY OF ST. LOUIS et al.,                   )
                                              )
                Defendants.                   )

                DEFENDANTS’ RESPONSE TO PLAINTIFFS’
           MOTION FOR LEAVE TO TAKE ADDITIONAL DEPOSITION

         COME NOW Defendants City of St. Louis (“City”), Daniel Book, Joseph Busso,

  Jason Chambers, Lance Coats, Stephen Dodge, Joseph Mader, Michael Mayo, Mark

  Seper, and William Wethington, by and through their attorney Julian Bush, City

  Counselor for the City of St. Louis, and consent to Plaintiffs’ Motion for Leave to Take

  Additional Deposition. (Doc. 103).

                                              Respectfully submitted,

                                              JULIAN BUSH,
                                              CITY COUNSELOR

                                              By: /s/ Andrew D. Wheaton
                                              Andrew D. Wheaton #65269MO
                                              Associate City Counselor
                                              City Hall, Room 314
                                              St. Louis, MO 63103
                                              314.622.4594
                                              wheatona@stlouis-mo.gov
Case: 4:17-cv-02498-AGF Doc. #: 104 Filed: 01/07/19 Page: 2 of 2 PageID #: 1122



                             CERTIFICATE OF SERVICE

         I hereby certify that on January 7, 2019, the foregoing was electronically filed
  with the Clerk of the Court to be served by operation of the Court’s electronic filing
  system on all counsel of record.

                                                    /s/ Andrew D. Wheaton




                                            2
